DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6-12, and 14, drawn to a method of treating comprising combining a demulsifier, an emulsifier, an oil base fluid, and aqueous base fluid to form an oil-external emulsified fluid; and introducing the oil-external fluid.
Group II, claim(s) 15-18, 20, 22, and 23, drawn to a method of forming a wellbore fluid comprising combining proppant, a demulsifier, an aqueous base fluid, an oil base fluid, and an emulsifier to form a pre-emulsified fluid; and mixing the pre-emulsified fluid to form an oil-external emulsified fluid.
Group III, claim(s) 31, drawn to a method of treating comprising introducing a pad fluid comprising a demulsifier; introducing an oil-external emulsified fluid after introducing the pad fluid, wherein the oil-external emulsified fluid comprises an emulsifier, an oil base fluid, and aqueous base fluid; and contacting the pad fluid with the oil-external emulsified fluid.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The type of demulsifier (as in claim 3/17):
“nonionic microemulsion”;
“cationic microemulsion”; or
“anionic microemulsion.”
Whether the oil-external fluid is used:
As a proppant-bearing fracturing fluid (as in claims 1/10/11/15/16/17/18/20/22/23); or
As a non-proppant-bearing pad fluid (as in claim 14).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3, 4, 6-9, 12, and 31.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I-III each lack unity of invention because even though the inventions of these groups require the technical feature of “an oil-external fluid comprising a demulsifier, an emulsifier, an oil base fluid, and aqueous base fluid,” this Shared Technical Feature is not a Special Technical Feature as it does not make a contribution over the prior art in view of Vaughn (2015/0329767) (cited by International Search Report).  Vaughn discloses an oil-external fluid (abstract “an emulsion or the microemulsion comprises water, a solvent, and a surfactant, and optionally, one or more additives” and [0023] “The terms should be understood to include emulsions or microemulsions […] that have an oil continuous phase”) comprising a demulsifier ([0103] “the concentrate comprises a first type of surfactant and a second type of surfactant. […] the second type of surfactant functions as a demulsifier”), an emulsifier ([0103] “the concentrate comprises a first type of surfactant and a second type of surfactant. […] the first type of surfactant functions as an emulsifier”), an oil base fluid ([0036] “In some embodiments, the solvent is an unsubstituted acyclic branched or unbranched alkene having one or two double bonds and 6-12 carbon atoms” such as “an alpha-olefin (e.g., 1-hexene, 1-heptene, 1-octene, 1-nonene, 1-decene, 1-undecene, 1-dodecene)”; [0060] “In some embodiments, at least one of the solvents present in the microemulsion is an ester of fatty acid”; etc.), and aqueous base fluid ([0068] “the microemulsion comprises an aqueous phase. Generally, the aqueous phase comprises water”) (as well as [0084]-[0085] “proppants”).  Accordingly, these Groups lack Unity of Invention a posteriori.
The chemical compounds of the Species of “demulsifiers” are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674